                    Case 1:18-cv-00678-JMF Document 274 Filed 04/15/21 Page 1 of 2




JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                                32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                                          New York, NY 10004
Denise Schulman                                                                                                  Phone 212) 688-5640
Josef Nussbaum                                                                                                     Fax (212) 688-2548
Lucas Buzzard                                                                                                        www.jk-llp.com




       April 14, 2021

       VIA ECF

       Honorable Jesse M. Furman
       Thurgood Marshall
       United States Courthouse
       40 Foley Square
       New York, NY 10007


                        Re:        Argudo, et al. v. Parea Group Ltd., et al., 18-CV-0678 (JMF)

       Dear Judge Furman,

               We represent the Fed. R. Civ. P. Rule 23 Class/Judgment-Creditors in the above-
       referenced matter. We write, on behalf of the Class as well as the non-bankrupt
       Defendants/Judgment-Debtors, namely IMNY GS LLC d/b/a Il Mulino Tribeca, GFB Restaurant
       Corp. d/b/a Il Mulino Downtown, K.G. IM Management, LLC, IM LLC-I, Gerald Katzoff, Pasta
       Perfect LLC, IM 60 Street, Wonderful Restaurant LLC d/b/a Il Mulino Uptown, and Brian
       Galligan (the “Judgment-Debtors”1 and collectively with the Class, the “Parties”), to respectfully
       request that Court extend the 15% escalation to the Judgment amount that is scheduled to go into
       effect on April 29, 2021 by twenty-one days until May 20, 2021. The reason for this request is
       that the Parties have reached an agreement whereby the Judgment in this matter is expected to be
       paid in full by May 12, 2021.

               On January 29, 2021, the court entered a Final Order and Judgment (the “Judgment”) in
       favor of the Class and against Defendants, jointly and severally, in the amount of $1,971,313.44
       (with the exception that Defendants Pasta Perfect, LLC, Il Mulino USA, LLC and IM LLC-1 are
       only responsible for $1.5 million of the Judgment amount). See Dkt. No. 270 at ¶ 13. In the
       Judgment, the Court also provided that pursuant to N.Y. Lab. Law § 198(4), interest on all
       monies not paid within ninety days of the Judgment shall be automatically awarded at the rate of
       15% of the Judgment. Id. at ¶ 17.



       1
           For the sake of clarity, Judgment-Debtor Il Mulino USA, LLC (with respect to which this case is stayed)
           is not party to the instant application.
         Case 1:18-cv-00678-JMF Document 274 Filed 04/15/21 Page 2 of 2




        Since the time Judgment was entered, the Class has been engaged in aggressive
collections efforts and, as a result of these efforts, we have been successful in reaching an
agreement whereby the non-bankrupt Judgment-Debtors agreed to completely satisfy the
Judgment by May 12, 2021. In fact, to date, the claims administrator is holding $100,000 in
escrow and an additional $1.55 million is being held in escrow by counsel for the Judgment-
Debtors. In other words, only $321,313.44 of the Judgment remains to be funded and, per the
Parties agreement, it will be funded by May 12th. Accordingly, to allow the Judgment-Debtors
time to fully fund by May 12th, the Parties respectfully request that the Court temporarily stay the
escalation to the Judgment amount. Specifically, the Parties request that that the date set forth in
paragraph 17 of the Judgment by which the 15% escalation on monies that remain unpaid will go
into effect be extended from April 29, 2021 until May 20, 2021.

       We thank the Court for its attention to this matter.

       Respectfully submitted,
                                                       Application GRANTED. The escalation is
 JOSEPH & KIRSCHENBAUM LLP                             STAYED until May 20, 2021. The Clerk of
                                                       Court is directed to terminate ECF No. 273.
                                                       SO ORDERED.
    /s/ Josef Nussbaum
 Josef Nussbaum
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640                                                                       April 15, 2021

cc: All Counsel of Record (via ECF)




                                                         2
